COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of T.M.D, Jr., B.M.D., Z.T.D and E.M.D. children v.
                          Department of Family and Protective Services

Appellate case number:    01-13-00970-CV

Trial court case number: 2007-02141

Trial court:              312th District Court of Harris County

       The Harris County District Clerk is directed to prepare, certify, and file with this Court,
as a supplemental clerk’s record, a copy of the Child Advocate’s report filed on September 26,
2013 and the permanency plan dated August 21, 2013. See TEX. R. APP. P. 34.5(c)(1).

        The supplemental clerk’s record shall be filed in the First Court of Appeals within 5 days
of the date of this order.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: April 10, 2014